MEMORANDUM **
Charles James Chatman, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915A on statute of limitations grounds. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Jones v. Bla-nas, 393 F.3d 918, 926 (9th Cir.2004), and we affirm.
The district court properly dismissed Chatman’s claims because they are time-barred. See id. at 927 (explaining that the applicable statute of limitations for § 1983 claims is the forum state’s statute of limitations for personal injury claims, and setting forth California’s statute of limitations); Johnson v. California, 207 F.3d 650, 654 (9th Cir.2000) (stating that, under California law, the limitations period is tolled for two years for prisoners serving less than a life sentence). Chatman’s contention that the action is not time-barred because he submitted an amended complaint raising the same claims in a prior action is unpersuasive.
Chatman’s requests for judicial notice are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.